FILED
                            NOT FOR PUBLICATION                              JUL 15 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ALEJANDRO BELLO,                                 No. 09-17666

               Petitioner - Appellant,           D.C. No. 2:07-cv-01316-RSL

  v.                                             MEMORANDUM *

D. K. SISTO; et al.,

               Respondents - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                     Robert S. Lasnik, Chief Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       California state prisoner Alejandro Bello appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.

       Bello contends that his due process rights were violated by the Board’s 2006

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
decision finding him unsuitable for parole, because the decision was not supported

by “some evidence,” and therefore violated his due process rights. The only

federal right at issue in the parole context is procedural, and the only proper

inquiry is what process the inmate received, not whether the state court decided the

case correctly. See Swarthout v. Cooke, 131 S. Ct. 859, 863 (2011) (per curiam).

Because Bello raises no procedural challenges regarding his parole hearing, we

affirm.

      We construe appellant’s additional arguments as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir. R.

22-1(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per

curiam).

      AFFIRMED.




                                           2                                      09-17666